DOCUMENTS UNDER SEAL
                    Case 4:20-mj-70327-MAG Document 32 Filed 09/29/20 Page 14 of
                                                         TOTAL TIME (m ins):
                                                                                 1
                                                                              mins (12:16 - 12:20)
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                           Stephen Ybarra                            Debrah Pas
MAGISTRATE JUDGE                         DATE                                     NEW CASE          CASE NUMBER
Alex G. Tse                             September 29, 2020                                       4:20-mj-70327-MAG
                                                    APPEARANCES
DEFENDANT                                 AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Gabriel Gonzales                                  N       P       Julia Jayne                           APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
Joseph Friedman Tartakovsky             n/a                                      SUBMITTED     1XQF3UR7XQF
PROBATION OFFICER          PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR             PARTIAL PAYMENT
                            Ana Mendoza                           APPT'D COUNSEL               OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT             BOND HEARING             IA REV PROB. or         OTHER
                                                                                  or S/R
       DETENTION HRG             ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.            ATTY APPT
                                                                                                          HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                 NAME AS CHARGED              TRUE NAME:
        OF RIGHTS              OF CHARGES              IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON            READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT              SUBSTANCE
                                                       RELEASE
      RELEASED          ISSUED                     AMT OF SECURITY       SPECIAL NOTES                PASSPORT
      ON O/R            APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED        RELEASED          DETENTION HEARING          REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS        TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                     NOT GUILTY                GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                        FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                    STATUS RE:
11/5/20                          HEARING                 HEARING                 CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.           PRELIMINARY             CHANGE OF              6WDWXV5H3UHOLP
                                 AFFIDAVIT               HEARING                 PLEA                   $UUDLJQPHQW
10:30 AM                                                 BBBBBBBBBBBBB
BEFORE HON.                      DETENTION               $55$,*1MENT              MOTIONS               JUDGMENT &
                                 HEARING                                                                SENTENCING
VKD
       TIME W AIVED              TIME EXCLUDABLE         IDENTITY /              PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC          REMOVAL                 CONFERENCE             HEARING
                                 3161                    HEARING
                                                ADDITIONAL PROCEEDINGS
This proceeding held via video conference. Defendant consents to proceed by video. Joyce Leavitt states an appearance and
is relieved as counsel to defendant based on conflict. The status conference is vacated and removed from Magistrate Judge
Spero's 10/19/20 calendar. Time is excluded until 11/5/20.
                                                                                      DOCUMENT NUMBER:
